Case 2018CV000277 Dooumentt Filed 12-1 7-2018 Page 1 of 43 5
. FlLED 6.
12-'| 7-2018
Clerk of Court
` N|arinette County
STATE OF WISCONSIN CIRCUIT COURT MARINETTDG€WNFFN?

Honorable David G. Nliron
Branch 1

JOAN CAMPBELL

RICHAR_D CAMPBELL,

for themselves and on behalf of
all others similarly situated

N 2995 Shore Drive,

Ma;rinette, Wl 54143

Plaz'ntzyjfs,
v.

TYCO FIRE PRODUCTS L.P., successor in
interest to THE ANSUL COMPANY,

One Stanton Street,

Marinette, Wisoonsin 54143

CHEMGUARD, INC.
One Stanton Street,
Ma;rinette, Wisoonsin 54143

and

CHEMDESIGN, INC.,

2 Stanton Street,

Marinette, Wisconsin 54143

Defendants.

Case No.

Case Code: 30703

 

 

 

SUMlV.fONS

 

TI-IE STATE OF WISCONSIN, to each party named above as a Defendant:

You are hereby notified that the Plaintiffs named above have filed a lawsuit or other legal

action against you. The Complaint, Which is attached, states the nature and basis of the legal

action.

Case 1:1Q-cV-00162-WCG Fi|e_d 01/31/19 Page 1 ot 44 Document 1-_1

 

Case 2018CV000277 Document 1 Filed 12~'|7-2018 Pege 2 of 43

Within forty~iive (45) days of receiving this Summons, you must respond with a written
Answer, as that tenn is used in Chapter 802 of the Wisconsin Statutes, to the Cornplaint. The
Court rnay reject or disregard an Answer that does not follow the requirements of the statutes
The Answer must be sent or delivered to the Court, whose address is Marinette County
Courthouse, 1926 I-Iail Avenue-an Floor Courthouse, Marinette, WI 54143, and to the attorneys
for Plaintiff, Crueger Dicl<;inson LLC, whose address is 4532 Nortli Oai<land Avenue, Whitetish
Bay, Wisconsin 53211.

You may have an attorney help or represent you. If you do not provide a proper Answer
within forty~five (45) days, the Court may grant judgment against you for the award of money
damages or other legal action requested in the Cornplaint, and you may lose your right to object
to anything that is or may be incorrect in the Cornplaint. A judgment may be enforced as
provided by law. A judgment awarding money damages may become a lien against any real
estate you own now or in the future, and may also be enforced by garnishment or seizure of
property.

' Deceniber 17, 2018
Respectfully submitted,
CRUEGER DICK]NSON LLC

m'By:_ s/Charles J; Cru rueger

Charles J. Crueger, Esq (SBN:1029825)
En`n K. Dickinson, Esq (SBN:1036707)
Krista K. Baisch, Esq. (SBN: 1050272)
Benjarnin A. Kaplan, Esq. (SBN: 1082802)
45 32 N. Oakland Ave.
Whitefish Bay, WI 53211
(414) 210-3868
cj c@cruegerdickinson.corn
ekd@cruegerdickinson.com

kkb@cruegerdicl<inson.com
bak@cruegerdickinson. com

Case 1:19-|cV-00_i62'-WCG Filed 01/31/_19 Page 2 of 44 Document 1-1

 

 

Caee 201SCV000277 Document t Filed 12-17~2018 Page 3 of 43

NAPOLI SHKOLNIK PLLC

Hunter Shl<;olnik, Esq. (SBN: 1116121)
Paul J. Napo]i, Esq. (PHVforthcoming)
Tate J. Kunide, Esq. (PHVforthcomz‘i/zg)
Patrick J. Lanciotti, Esq. (PHV]?)rthcoming)
360 Lexington Ave., tim Fioor

New York, NY, 10017

(212) 397-1000

hunter@napolilaw.coin
pnapoli@napolilaw.com
tkunkle@napolilaw.com
planciotti@napolilaw.oom

Attorneysj?)r l’laz'ntz'/j€s and Pumti‘ve Classes

Case 1:1$|9-_cV-0016_2-WCG. Fi|e_d_Ql/$i/_l_Q Page 3 ot 44 D_ocum|ent 1-.1

 

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 4 of 44 Document 1-1.

 

Case 2018CV000277 Document t Filed 12-17~201 8 Page 4 of 43 FlLED
12-17-2018
Clerk of Court
Marinette County
STATE OF WISCONSIN CIRCUIT C()URT MARU\IETTE(]MDW?

Honorable David G. Miron
Branch 'l

JOAN CAMPBELL

RICHARD CAMPBELL,

for themselves and on behalf of CaSC NO-

all others similarly situated
N 2995 Shore Drive,
Maiinettc, WI 54143

Plaintiyjfv,
v.

TYCO FIRE PRODUCTS L.P., successor in
interest to TI-IE ANSUL COMPANY,

One Stanton Street,

Marinette, Wisconsin 54143

CHEMGUARD, INC.
One Stanton Street,
l\/Iarinette, Wisoonsin 54143

and

CHEMDESIGN, INC.,
2 Stanton Street,
Marinette, Wisconsin 54143

Defezndants.

Case Code: 30703

Deinand for Jury Trial

 

 

 

COMPLAINT

 

Plaintiffs, JOAN CAMPBELL and RICHARD CAMPBELL by and through their

undersigned counsel, Napoli Shkolnik PLLC, hereby tile this Class Action Compiaint,

individually, and on behalf of all others similarly situated, with individual claims and make these

allegations based on information and belief against Defendants, TYCO FIRE PRODUCTS L.P.,

Case 1:1§9-cV-00162-WCG Filed 01/31/19 Page 5 of 44 Documlent 1-1

 

Case 20180V000277 Documentt Filed 12~1 7-2018 Page 5 of 43

successor in interest to THE ANSUL COMPANY, CHEMGUARD, INC. and CHEMDESIGN,
INC. individually and as successor in interest to (collectively “ Det`endants”):
INTRODUCTION

1. Wisconsin has ll, 451 public water systems, the largest number of any statc. The
majority of Wisconsin’s public water systems rely on groundwater pumped from wells. About 4
in 10 Wisconsin homes get their water from private wells Residents of the communities receive
their potable water either from private wells or from their municipal water provider.1

2. Marinette County is located in Northeast Wisconsin on the shores oi` Green Bay
bordering the Upper Peninsula of l\/Iichigan. Marinette has a population of about 10,000 and gets
water from Green Bay.

3. Marinette County has 8 municipal water systems: Coleman Waterworks, Crivitz
Waterworks, Goodman Sanitary District No. l, l\/larinette Watcrworks, Niagara Waterworks,
Peshtigo Waterworks, Pound Waterworks and Wausaukee Waterworks (the “Cornrnunities’’).2

4. The regional groundwater flow direction in the Marinette area is generally east
toward Green Bay.

5. The Ansul Fire Technology Center (“AFTC” or the “Site”) is an active tire
suppressant training, testing, research and development facility in Marinette, Wisconsin owned
and operated by Defendant TYCO FIRE PRODUCTS L.P. '

6. Aqueous film-foarning foam (“AFFF”) is manufact\ired, tested and used at the

AFTC facility as part of research, development, quality testing and firefighting training activities

 

1 Wisconsin Department ofNatural Resources, Bureau of Drinking Water and Groundwater, Wisconsin Public
Water Systems 2017 Annual Dn'nking Water Report https://dnr.wigov/files/PDF/pubs/DG/DG0045.pdr`
2 https://wi.water.usgs.gov/gwcomp/tind/marinette/watersystems.html

Case 1:19-|cv-00162_-WCG Filed_ 01/31/_19 Page 6 of 44 Do_oument 1-1

 

CaSe 2018CV000277 DOCument 1 Filed 12-1 7-20'1 8 Page 6 Of 43

7 . AFFF is used to control and extinguish flammable liquid fires. Per- and
polytluoroall<yl substances (“PFAS”) such as perfluorooctanoic acid (“PFOA”) and/or
perfluorooctanesulfonic acid (“PFOS”) have been present iii-these foams used and/or manfuctured
by the Defendants at the AFTC.

8. Tyco Fire Products L.P., successor in interest to The Ansul Company (hereinafter
“Tyco/Ansul”) manufactured and manufactures the Ansul brand of products, including Ansul
brand AFFF.

9. On l\/Iay 2, 2012, the United States Environmental Protection Agency’s (“USEPA”)
published its Third Unregulated Contaminant l\/lonitoring Rule (“UCMRB”) which required public
water systems nationwide to monitor for thirty (3 0) contaminants of concern between 2013 and
2015.

10. The UCMR3 Rule included the requirement that public water systems sample for
six perfluorinated compounds (“PFCS”), including PFOA and PFOS.

ll. In October 2015, the USEPA released the results from UCMR3 which'indicated
the Communities’ water supplies Were contaminated with PFOA and PFOS.

12. Prior to the disclosure of the UCMR3 data, there was no notification to the residents
of the Comrnunities that the water was contaminated with the carcinogenic chemicals PFOA and
PFOS.

13. ln May, 2016 the USEPA established a drinking water health advisory level (HAL)
of 70 parts per trillion (“ppt”) (0.07ug/l) for the combined concentration of PFOA and PFOS.

14. As a result of the establishment of the 70 ppt health advisory level, the
Communities’ water suppliers were forced to take action, including notifying the public, to reduce

the PFOA/PFOS levels in the drinking water. Such actions including shutting down wells,

..,.__..._.4.§§1$..§_.1£,1..?:9}!.;99lQ.Z'WCQ....F.il€d Ql./3l/19 F’@\Q€ 7 Ol 44. DOCUm.€m 1'1

 

Case 201 SCV000277 DC)CUm€-.‘nl 'l Filed 12~17-201 8 Page 7 Of 43

obtaining and/or purchasing alternative sources of water, and blending clean water with
contaminated water to lower the level of PFCs in their customers water.

15. Defendants have been manufacturing aqueous iihn»foarning foam (“AFFF”) and/or
using it for training activities for over for over 50 years in l\/iaiinette County.

16. AFFF containing PFAS were discharged, disposed of or released from the AFTC
and onto lands and/or water in the vicinity of Plaintift`s’ property located at North 2969 Shore
Drive in Marinette, Wisconsin.

17. The highest levels of PFOA and PFOS in groundwater in Wisconsin have been
detected at the AFTC. Reported concentrations are as high as 202 ug/l (micrograrns per liter) -
2,800 times higher than the USEPA’s Health Advisory Level of only 0.07 ug/l for the compounds
combined3

18. As a direct and proximate result of Defendant’s acts and omissions, Plaintiffs have
suffered injury and damages from the presence of PFAS in their water wells. l

19. The Putative Class represents all those residents of l\/larinette County who were
exposed to drinking water contaminated with PFOA and PFOS.

THE PARTIES
Class Representatives with Individual Personal Injury and Property I)amage Clairns
' 20.7 Plaintiffs loan Campbell and Richard" Campbell7 are ' residents of Marinette,
Wisconsin, who currently reside at N 2995 Shorc Drive, lvlarinette, WI 54143. They own the
property, which currently receives water from a private well. PFCs have entered the water,

property and soil, including but not limited to through the accumulation of PFCs in the pipes,

 

3 Citizens For Sat`e Water Around Badger, Wz`sconsin to Address PFOA/PFOS and other Groundwater

Com‘ami'nams. ht;tps://cswab.org/wisconsin-to-address-pfoa-pfos~and~other-g roundwater-contaminapts (last visited
September 24, 2018).

 

v:Q‘Ol__€vZ‘-WCG Filed' 01/31/_19 PageSof44 lDocument 1-1

 

Case 2018CV000277 Document 1 Filed 12~17~2018 Page 8 of 43

faucets, showerheads, and appliances, as well as through watering the law:n. Plaintiffs loan
Carnpbell and Richarcl Carnpbell have been exposed to elevated levels ofPFCs through their water
and have a 'bioaccumulation of PFCs in their blood.

21. As a result of their exposure to PFCs in the contaminated water supply, loan
Campbell has been diagnosed with thyroid disease and thyroid cancer. Both loan Carnpbell and
Richard Campbell are at an increased risk of developing several health conditions, including but
not limited to effects on the liver and immune system, high cholesterol levels, changes in thyroid
hormone, and testicular and kidney cancer.

Defendants

22. When reference is made in this Cornplaint to any act or omission of any of the
Defendants, it shall be deemed that the oflicers, directors, agents, employees, or representatives of
the Defendants committed or authorized such act or omission, or failed to adequately supervise or
properly control or direct their employees While engaged in the management, direction, operation,
or control of the affairs of Defendants, and did so while acting within the scope of their duties,
employment or agency.

23. The term “Defendant” or “Defendants” refers to all Defendants named herein
jointly and severally

24. Defendant TYCO FIRE PRODUCTS L.P., individually and successor in interest to
THE ANSUL COl\/IPANY (hereinafter “Tyco”) is a Delaware corporation having a principal place
of business at One Stanton Street, Marinette, Wisconsin 54143 and headquarters at 1400
Pennbrook Parkway, Lansdale, PA 19446. Tyco manufactured and manufactures the Ansul brand

ofproducts, including Ansul brand AFFF.

Case 1:19-cV-00162-WCG Filed 01/31/19' Page 9 of 44 Document 1-1

 

Ca$e 2018C\/000277 Document 1 Flled 12~'17-20’|8 Page 9 cf 43

25 . Upon information and belief, Defendant Tyco is the successor in interest to the
corporation formerly known as the Ansul Company (“Ansul”). Hereinafter, Ansul and/or Tyco as
the successor in interest to Ansul will be referred to collectively as “Tyco/Ansul.”

26. At all times relevant, Tyco/Ansul designed, tested, manufactured and sold AFFF,
used for research, development and training purposes in the Ansu.l Fire Technology
Centei'(“AFTC”).

27. In 2011 Tyco/Ansul acquired Chemguard lnc.

28. Defendant Chemguard Inc. is a Wisconsin corporation having its principal place of
business at One Stanton Street, Marinette, Wisconsin 54143.

29. At all times relevant to the present litigation, Chemguard designed, manufactured
and sold AFFF, used for research, development and training purposes in the AFTC.

30. Defendant ChemDesign, Inc. is a 'l`exas corporation having its principal place of
business at 2 Stanton Street, l\/Iarinette, Wisconsin 54143.

31. At all times relevant to the present litigation, Cheml)esign designed, manufactured
and sold PFCs that were used in the AFFF, that was used for research, development and training
purposes in the AFTC.

32. Upon information and belief, each of the Defendants are responsible, negligently,
hitentionally and/or in some'ac'tionable manner, for the"events and happenings referred to herein, ~
and caused and continue to cause injuries and damages legally thereby to Plaintiffs, as alleged,
either through each Defendant’s own conductor through the conduct of their agents, servants or
employees, or due to the ownership, maintenance or control of the instrumentality causing them

injury, or in some other actionable manner.

JURISDICTION AND VENUE

Case 1:19-pV-00162-WCG Filed'Ol/31/1_9 Page 10 0f44 Document 1-1

 

Case 201SCV000277 DOCumer\t 1 Filed 12~17~20'|8 Page 10 Of 43

33. This Court has subject matter jurisdiction pursuant to article VII, section 8 of the
Wisconsin Constitution and Wis. Stat. § 801.04. This Court has jurisdiction of the subject matter
in this action claiming injury to persons and their property within this state arising out of. acts
and/or omissions within this state by the defendants, which are corporations engaged in substantial
and not isolated activities within this state. Wis. Stat. § 801.05 (l)(d)(3). The events or omissions
by Defendants giving rise to the claims asserted herein occurred in the State of Wisconsin and
caused harm to Plaintiffs, all of whom reside in this state. Wis. Stat. § 801.05.

34. Venue is proper in this Court pursuant to Wis. Stat. § 801.50 (2)(a)(b)(c) because
the events or omissions by Defendants giving rise to the claims asserted herein occurred in the
Marinette Cotmty and caused harm to Plaintiffs and the Class Members, all of whom reside in
Marinette County, where defendants do substantial business so as not to offend the traditional
notions of fair play and substantial justicel

GENERAL ALLEGATIONS
Perfluorooctanoic acid Background

35. Perfluorooctanoic acid (PFOA, also known as C8 or perfluorooctanoate) is a man-
made, manufactured chemical not found in nature that belongs to a group of fluorine-containing
chemicals called perfluorinated chemicals (PFCS).\ These chemicals were and are used to make
household and commercial products that resist heat and chemical reactions, and repel oil, stains,
grease, and water.

36. In 1947 , 3M began producing PFOA via electrochemical fluorination (“ECF”).

37. PFOA was once widely used in nonstick cookware, in surface coatings for stain-

resistant carpets and fabric, and in paper and cardboard food packaging (such as microwave

10

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 11 of 44 Document 1-1

 

Case 20180V000277 Document 1 Filed 12~17~2018 Page 'll of 43

popcorn bags and fast food containers). PFOA was also used in fire-fighting foam and in many
products for the aerospace, automotive, building/construction, and electronics industries

38. Over the years, several companies, including but not limited to, Arkema, Asahi,
BASF, Clariant, Daikin, DuPont, and Solvay Selexis have manufactured PFOA within the United
States.

39. PFOA is readily absorbed after consumption or inhalation, and it accumulates
primarily in the blood stream, kidney and liver.

40. PFOA and PFOS can cross the placental barrier during pregnancy and leads to a
decrease in motor function and delayed learning

41. In 2006, eight major PFOA manufacturers agreed to participate in the U.S.
Environmental Protection Agency's (“USEPA”) PFOA Stewardship Program. The participating
companies made voluntary commitments to reduce product content and facility emissions of
PFOA and related chemicals by 95%, no later than 2010.

42. As of May 2016, the USEPA has issued Lifetime Health Advisories and Health
Effects Support Documents for PFOA and PFOS."' The USEPA identifies the concentration of
PFOA or PFOS in drinking water at or below which health effects are not anticipated to occur over
a lifetime of exposure at 70 parts per trillion (ppt). While health advisories are non-regulatoiy, they
reflect the USEPA°s assessmentoi` the best available peer¥reviewed science.

43. PFOA gets into the environment from industrial facilities that make PFOA or use
PFOA to make other products lt also enters the environment when released from PFOA-

containing consumer products during their use and disposal.

 

4 Lifetime Health Advisories and I-lcalth Effects Support Documents for Periluorooctanoic Acid and Pertluorooctane
Sult`onate, 81 Fed. Reg. 101 (May 25, 2016)

ll

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 12 of 44 Document 1-1

 

Case 201SCV000277 Document1 Filed 12~17~2018 Page 12 of 43

44. PFOA can remain in the environment, particularly in water, for many years. PFOA
can move through soil and into groundwater or be carried in air.

45 . Human studies show associations between increased PFOA levels in blood and an
increased risk of several health effects, including cardiac problems, effects on the liver, the
immune system, high cholesterol levels, increased risk of high blood pressure, changes in thyroid
hormone, ulcerative colitis (autoimmune disease), pre-eclampsia (a complication of pregnancy that
includes high blood pressure), thyroid, kidney and testicular cancer. Also exposure to PFOs is
tentatively associated with immune problems and low birth weight in children 5

46. These injuries can arise months or years after exposure to PFOA.

47. PFOA‘s extreme persistence in the environment and its toxicity, mobility and
bioaccumulation potential, pose potential adverse effects to human health and the environment

Aqueous Film-foaming Foam

48. Aqueous Film-foaming Foam (“AFFF”) formulations are chemical mixtures used
to extinguish hydrocarbon fuel-based fires

49. AFFF containing tluorinated surfactants have a better fire-fighting capability than
plain water~due to their surface-tension lowering properties~ essentially smothering the fire and
starving it of its oxygen

5 0. However, some fluorinated surfactants have unique properties that cause some of
the compounds, if included, to not biodegrade, be bioaccumui-ative and toxic to animals and
humans.

51. AFFF is a Class-B firefighting foam. It is mixed with water and used to extinguish

tires that are difficult to iight, particularly those that involve petroleum or other flammable liquids.

 

5 Williams, Meghan C. W. and Candy S. Schrank. (Apri12016) Periluorinated compounds (PFCs)' in fish from
Wisconsin s major rivers and Great lakes.

12

Case 1:1Q-cV-00162-WCG yFi|e\d 01/31/19 Page 13 of 44 _|I_)ocum|ent 1-1

 

Case 201 SCV000277 Dc>cumentl Filed 12-17~2018 Page 13 of 43

52. AFFF was introduced commercially in the 1nid-19605 and rapidly became the
primary firefighting foam in the U.S. and in many parts of the world.

53. AFFF is synthetically formed by combining fluorine free hydrocarbon foaming
agents with surfactants. When mixed with water, the resulting solution produces an aqueous film
that spreads across the surface of hydrocarbon fuel.

54. ln the foam industry, concentrates are typically referred to as “3%” or “6%”
concentrate, depending on the mixture rate with water. AFFF concentrates contain about 60-90%
water and have a fluorine content of about 0.3-1.8%.

55. PFCs used in 3M’s AFFF were produced by a unique and patented process known
as electrochemical fluorination (“ECF”). The ECF process resulted in a product that contains
PFOS.

56. 3M was the only company to manufacture PFOS-containing AFFF.

5 7. In 1947, 3M began producing PFOA via ECF.

58. In 1951, 31\/1 began selling its PFOA to other chemical companies

59. In an attempt to limit liability, 3M opted to stop producing PPOS 2002 because it
was aware of the looming chemical exposure and health effects on the American public.

60. PFOA is a man-made, manufactured chemical not found in nature PFOA was used
' to make household and"conimercial products that resist heat and chemical reactions', and has many
uses, including repelling oil, stains, grease, and water.

61. The chemical structure of PFOA and PFOS make them resistant to breakdown or
environmental degradation As a result, they are persistent when released into the environment

PFCs have been found to bioaccurnulate in humans and animals

13

 

l§_?.',\l\../..Q.Q_`._._E.i..'.€.€l..@ll$4/1.9 PHQ€ 14 01‘44 DOCUm€m 1-1

CaS@ 201SCV000277 DOCumentl Filed 12~17-2018 Page 14 Of 43 .

62. In 2005, the U.S. Department of Health and Human Services found that “hurnan
exposure to PFOA and PFOS lead to the buildup of these chemicals in the body.”

637. Early studies showed that PFCs accumulated in the human body and were “toxic,”
and BM studies from the 1970s concluded that PFCs were “even more toxic” than previously
believed. v

64. ln or about 1977, Tyco/Ansul was aware of the environmental and toxic concerns
of its AFFF and undertook a study and investigation on more environmentally improved AFFF.

Health Effects of PFOS and PFOA Exposure

65. l\/Iany parties have studied PFOA, also known as CS, including a Science Panel
formed out of a class action settlement arising from contamination from DuPont’s Washington
Works located in Wood County, West Virginia.

66. The C8 panel consisted of three independent epidemiologists specifically tasked
with determining whether there was a probable link between PFOA exposure and human diseases;
ln 20]2, the panel found probable links between PFOA and kidney cancer, testicular cancer,
thyroid cancer, ulcerative colitis, thyroid disease, pregnancy induced hypertension (including
preeclampsia), and hypercholesterolemia. n l

67. Because of its toxicity, eight major PFOA manufacturers agreed in 2006 to
participate in the U.S. Environmental Protection Agency’s PFOA Stewardship Program. The
participating companies made voluntary connnitments to reduce product content and facility
emissions of PFOA and related chemicals by 95 %, no later than 2010. l

63. PFOA can remain in the environment particularly in water, for many years and can

move through air, soil and into groundwater.

g 144

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 15 of 44 Document 1-1
l . . » |

 

Case 2018CV000277 Document 'l Filed 12-’17-20“|8 v Page 15 01‘43

69. PFOA is readily absorbed after consumption or inhalation, and it accumulates
primarily in the blood stream, kidney, and liver.

v 70. Human studies show associations between increased PFOA levels in blood and an
increased risk of several health conditions, including high cholesterol levels, changes in thyroid
horrnone, ulcerative colitis (autoimmune disease), pre-eclampsia (a complication of pregnancy that
includes high blood pressure), and kidney and testicular cancer.

71. These injuries can arise months or years after exposure to PFOA.

72. PFOiA’s extreme persistence in the enviromnent, along with its toxicity, mobility,
and bioaccumulation potential, pose probable adverse effects to human health and the
environment l

73. Health effects of PFOS are the same as PFOA.

74. In the May 2015 “l\/Iadrid Statement on Poly~ and Perfluoroalkyl Substances
(PFASs),” scientists and other professionals from a variety of disciplines, concerned about the
production and release into the environment of PFOA, called for greater regulation, restrictions,
limits on the manufacture and handling of any PFOA containing product, and to develop safe non-
fluorinated alternatives to these products to avoid long-term harm to human health and the
environment6 v l
25. 7 T he USEPA’sLifetime Health Advisory and yI-Iealth Eff`ects of 70 pptset'inl\/lay'
2016 was an attempt to identify the concentration of PFOA or PFOS in drinking water at or below

which health effects are not anticipated to occur over a lifetime of exposure7

 

6 Blum A, Balan SA, Scheringer M, Trier X, Goldenman G, Cousins IT, Diamond l\/l, Fletcher T, Higgins C,
Lindeman AE, Peaslee G, de Voogt P, Wang Z, Weber R. 2015 . The Madrid statement on poly- and perfluoroalkyl
substances (PFASS). Environ I-Iealth Perspect 123:A107-All 1; littp://dx.doi.org/ 10.1289/ehp.1509934; '

‘ 7 Lifetime l-lealth Advisories and Health Eft`ects Support Documents for Perfluorooctanoic Acid and Perfluorooctane
Sulf`onate, 81 Fed. Reg. 101 (May 25, 2016). '

15

Case 1:19-cv-O_0162-WCG Filed 01/31/19 Page 16 of 44 Document 1-1

 

Case 20180V000277 Document 1 Filed 12-17-20'18 Page 16 of 43

76. l\/Iany states, however, have issued lower regulatory lirnits. For example, Vermont
has set a combined level of 20 ppt for PFOA and PFOS and New .lersey has set a maximum
contaminant level (l\/lCL) of 14 ppt for PFOA.

77. Califomia has noticed its intent to list PFOA and PFOS to its Prop 65 list as a
chemical known to cause reproductive toxicity under the Safe Drinl<ing Water and Toxic
Enforcernent Act of 1986.

78. The Agency for Toxic Substances and Disease Registry (“ATSDR”) proposes
minimum risk levels (l\/lRLs) translating to 7 ppt for PFOS and ll ppt for PFOA.

79. The United States Senate and House of Representatives passed the National
Defense Authorization Act in November 2017, which included $42 l\/lillion to remediate PFC
contamination from military bases, as Well as devoting 337 l\/lillion toward the lnvesting in Testing
Act, Which authorizes the Center for Disease Control and Prevention (“CD C”) to conduct a study
into the long-term health effects of PFOA and PFOS exposure

80. ln February 2018, the Wisconsin Departrnent of Natural Resources (“WD ”)
stated that PFAS compounds meet the definition of hazardous substance and/or environment
pollution under Wis. Stat. § 292.01. Therefore, persons responsible for the discharge of PFAS to
waters of the State of Wisconsin were required to immediately notify the state, conduct a site
investigation, determine the appropriate clean-up standards and perform the necessary response
actions Wis. Admin. Code chaps. NR 7 00-754. The non-industrial direct contact soil residual
contaminant levels (RCLs) for both PFOA and PFOS is l.26 mg/l<g. The industrial direct contact

RCL for both PFoA and PFos is 16.4 aig/ng

 

8 Department ofNatural Resources, Wisconsin DNR ’s Remedz`ation and Reclavelopmem Program Has Anthority to
Regulate Emerging Conz‘aminants- including PFAS Compouncls (last visited September 25, 2018).
https://dnr.wi.gov/topic/browntields/documents/bsg/ 1 802PFCarticle.pdt`

16

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 17 of 44 Document 1-1

 

Case 2018CV000277 Documenl ’l Filed 12-17-20'| 8 F’age 17 Of 43

81. Wisconsin currently follows the USEPA l~lAL of 70 ppt for combined PFOA and

PFOS levels
])efendants’ Ownership of the AFTC

82. The AFTC is an active fire suppressant training, testing, research and development
facility in l\/iarinette, Wisconsin.

83. The AFTC encompasses 380 acres including a section known as the Outdoor
Testing Area, consisting of 9 acres used in connection with the Fire Traiiiing School, Research and
Development and Quality Testing activities The remaining area of the site is used for equipment
manufactining, warehousing, offices, classrooms, and parking The Outdoor Testing Area was
constructed in 1961. Since then it has been used to perform testing, demonstrations and training
on a range of tire suppressants

84. TheAFTC has various buildings for fire testing, research and development and
quality testing activities

85. The AFTC hosts fire schools and foam schools during the summer months totrain
employees and customers on fire suppression techniques

86. The l-Iydraulics laboratory is used to conduct performance testing of foam systems
lt has an outdoor foam monitor pad Which is sloped in design so that drainage of water/foam

' misses is directed back wis acoiieaioii Syaaii inside the tending "

87. The two Fire Test Houses have been used for indoor tire testing, including foam
and foam sprinkler testing

88. The Cold Storage has been used for foam testing activities, test enclosure

extinguishment testing and nozzle testing

17

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 18 of 44 Document 1-1

Case 201 SCV000277 Document 1 Filed 12-17-2018 Page 18 of 43

89. The Center of Excellence contains a research laboratory and an instrument l
laboratory, which have been used for foam products and PFCs.

90. The Warehouse is used to store foam products and foam PFCs.

91. The area near the AFTC is drained by ditches, which are hydraulically connected
with the groundwater in Marinette, '\7Visconsii,1.9

92. Water-levels measured in the AFTC monitoring well network, which is focused in
the central and northeast portion of the facility, predict flow toward the east or northeast

93. The AFTC facility is located at l Stanton Street, l\/Iarinette.

94. ChemDesign, a chemical manufacturing facility, leases various buildings on the
Stanton Street premises and manufactures the PFCs used by Tyco in its foam concentrate

95. Tyco/Ansul rents a warehouse at 150 Pine Street in the City of Peshtigo, where it
performs indoor foam proportioning of high expansion foam and foam products for research and
development purposes

96. Tyco/Ansul rents a warehouse at 3100 Woleske Rd., Marinette that is used to store
containers of foam surfactants and foam concentrate

97 . Tyco/Ansul manufactures AFFF. This foam consists of various materials that are
blended together to make a foam agent or foam concentrate One of the materials in the blend is a

surfactant, which contains PFC’s. Foam concentrates contained PFC’s consisting of compounds

with s carbon chain isnng (cs).l°

 

9 Tyco FireProducts LP, Revised Site Investigation Work Plan, April 2018,
https://dnr.wi.gov/botw/GetActivityDetail.do?siteld:1 5 525 00&adn=023 85 80694

10 Tyco’s Response Letter to WDNR Additional Information Request, submitted March 12,
2018 https://dnr.vvi.gov/bon/GetActiVityDetail.do?siteld=l552500&adn=0238580694

18

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 19 of 44 Document 1-1

 

Cese 201SCV000277 Dooument 1 Filed 12-17~2018 Page 19 of 43

98. AFFF manufactured by Tyco/Ansul has been used at the Site as part of research
and development, quality testing and firefighting training activities PFCs such as PFOA and PFOS
have been present in various foam products manufactured by Tyco/Ansul. 11

99. Tyco/Ansul first began testing foam concentrate at the AFTC in or around 1962.
This foam concentrate was manufactured by 31\/1 and was tested in combination with a dry
chemical The AFTC became a distributor of the 31\/[ made foams and continued testing into the
1970’s.

100. In 1973 Tyco/Ansul partnered with a chemical manufacturer to develop a telorner-
based CS foam concentrate This product was introduced between 1973 -1 97 5 and then Tyco/Ansul
terminated its distribution of the 3l\/I foams.

101. In 1988 Tyco/Ansul began providing third party laboratory scale testing services of
foam agents for end users’ and distributors’ annual performance evaluation requirements

102. \ The AFTC began initial site investigation activities in 1993 to delineate the extent
of soil and groundwater contamination resulting from a leaking underground storage tank. Since
then, several investigation phases including a groundwater monitoring program have been
conducted12

103. Petroleum and petroletnn»-related products as fire accelerants were used as part of
the firefighting training and product testing activities at the AFTC. In'itial investigation activities

were implemented upon removal of a 564-gallon gasoline UST in 1992.13

 

11 Tyco FireProducts LP Long-term portable well sampling plan,
https://dnr.wi.gov/botw/GetActivityDetail.do?sitel'.d=l552500&adn=0238580694

12 Letter submitted July 5, 2016 and 2016 Investigation Report
https://dnr.Wi.gov/botW/GetActivityDetaii.do?siteldml5525 00&adn=0338001345.

13 Id.

19

Case 1:19-cV-00162-WCG Filed_Ol/31/19 Page 20 of'44 Document 1-1

Case 201SCV000277 Document 1 Filed 12-17-2018 Page 20 of 43

104. In response to the Groundwater Sampling Worl< Plan, the WDNR approved a list
of monitoring wells.

105 . Testing of some C6 PFC’s began at AFTC between l990s~2000. From 2006~2013,
C6 and C8 foams were tested at the AFTC. Since 2014, testing has primarily focused on C6 foams.

106. Tyco performed testing a the AFTC property in 2013 and 2014, and the results
indicated that PFOS and PFOA were present in the soil and groundwater at the Site and in off-Site
potable wells. 14

107. The AFTC is conducting corrective actions pursuant to a 2009 Administrative
Order on Consent with the US EPA. The Order requires Tyco/Ansul to implement institutional
controls, soil remediation, sediment removal from the l\/lenominee River, as well as lon-site
groundwater management Tyco installed a barrier made of sheet pile and a slurry wall around the
entire facility border to contain arsenic»polluted groundwater on-site. Tyco is also replacing or
removing parts of their storm water sewer and industrial sewer systems to prevent groundwater
penetration into the outfall system

108. In 2016, under investigation to delineate the extent of volatile organic compound
CVOC) constituents a subset of samples were analyzed for PFAS. The PFAS analysis of 38
groundwater samples from vertical aquifer profiling (VAP) boring locations at the Site indicated
the presence of PFAS compounds PFAS analysis of 16 shallow soil samples in the Outdoor
Testing Area also indicated the presence of these compounds Groundwater and soil data from
these investigation activities were submitted to Wisconsin Department of Natural Resources

(“WDNR”) in November 2016.15

 

14 http://marinette.tycofpp.com/faqs.php.

15 Tyco FireProducts LP, Site Investigation Work Plan, Mareh 2018,
https://dnr.Wi.govfbotw/GetActivityDetail.do‘?siteld=l552500&adn=0238580694.

20

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 21 of 44 Document 1-1

 

Cese 20180V000277 Document 1 Filed 12-17~2018 Page 21 of 43

109. lnvestigation of PFAS in off-Site groundwater began in 2017. This sampling
identified PFAS in groundwater extending southeast, east and northeast from the Site. The
groundwater data collected showed that PFAS concentrations detected in off-Site groundwater is
due to PFAS transport through groundwater and historical stormwater runoff to the on-Site and
off-Site ditches. investigation of off-Site groundwater has included the sampling of approximately
140 private wells located predominantly to the southeast of the Site, including Plaintiffs’ private
well.

110. ln November 2017, Tycc launched an investigation of PFAS, conducted under the
oversight of the WDNR and the Wisccnsin Department of Health Services (“WDI-IS”). 16

111. A total of 24 subsurface borings were drilled, with 98 groundwater samples
collected and the combined PFOA and PFOS concentrations detected ranged from non-detect to
1,653 ppt.

112. Fcur samples of standing water within ditches on the AFTC were collected and the
combined PFOA and PFOS concentrations detected ranged from 417 to 4,620 ppt.

113. Testing also began on select private wells within the investigation area. Based on
the first sets of groundwater investigation results, the initial sampling area (Phase 1) was defined
ln Phase l, Zone A, 8 well samples PFOA and PFOS concentrations detected more than HAL 70
pi>t!

114. On December 17, 2017 a public meeting in the 'l`own ofPeshtigo was held with the

WDNR and WDHS to inform the residents of the investigation area about the work underway, and

 

16 Tyco FireProducts LP, Site Investigation Work Plan,

https://dnr.Wi.gov/botw/GetActivityDetail.do?siteld*“l552500&adn=0238580694

21

lllgasve1510_-_o'\_4/_-_0"01'62-WCG l_:i|ed“Ol/'Sl/llQ Page 22 of_44 Document 1-1

 

Case 20180\/000277 Document 1 Filed 12-17-2018 Pege 22 of 43

the plan to study private drinking water wells Bottled water was offered to all users of drinking
water wells within the private well sampling area.

ll$. The study area was expanded (Phase II). Since December 2017, 137 drinking water
wells have been sampled The combined PFOA and PFOS results were as follows: detections
greater than the I-IAL (7 0 ppt): ll wells (detections ranged from 73 to 1,900 ppt) and detections
less than the HAL: 29 wells (detections ranged from 3.9 to 49 ppt). Point of Entry Treatment
(POET) systems were offered to owners/users of drinking water wells where PFOA and PFOS
concentrations were greater than the I-IAL.

116. On January 23, 2018 Tyco held a second public meeting in the Town of Peshtigo
with WDNR and WDHS to present the sampling data to residents in the study area, answer
questions, and discuss plans for additional studies in the area.

ll7. At the January 23, 2018 meeting, Tyco stated that sampling results found detections
greater than the HAL in 8 sample wells, with detections ranging from 84 to 690 ppt. 17

118. ln March 2018, Tyco submitted a Site Investigation Worl< Plan to the DNR which
provided plans for additional investigation of groundwater, soil, ditches and surface water. Tyco
also submitted a Long-Term Potable Well Sampling Plan with a schedule for additional sampling
of drinking water wells. The WDNR provided comments on those plans, and updated documents
were prepared in response to those comments The WDNR approved the updated documents

119. In l\/Iarch 2018, Tyco contacted all the drinking water well owners/users within the
sampling area to collect additional spring 2018 samples

120. On April 30 and l\/lay l, 2018, Tyco collected groundwater samples for PFAS

analyses from 7 existing monitoring wells. One sample was collected of combined groundwater

 

17 Community l\/leeting Slides, lanuary 23, 2018

22

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 23 of 44 Document 1-1

 

Case 20180V000277 DOCument 1 Filed 12~17-20'1 8 Page 23 Of 43

intluent to the existing groundwater treatment system PFOA concentrations detected ranged from
130 to 9,100 ng/L. PFOS concentrations detected ranged from 25 to 65 Ong/L.18

121. ln June 2018 Tyco conducted testing of groundwater for PFAS compounds at their
Stanton Street facility in l\/larinette. Results indicated the presence of PFAS in groundwater
samples collected at the Stanton Street facility.

122. Tyco said it found chemicals in groundwater a few miles away in monitoring wells
at its riverside plant. The wells were installed as part of a separate toxic cleanup of arsenic by the
cornpany.19

123. Elevated levels of the chemicals have shown up in Marinette’s wastewater
treatment system during tests in November and May, according to the City of l\/larinette and
WDNR records. After treating the waste, effluent containing PFCs are released into the river.

124. WDNR directed the city to test sludge samples The leftover sludge historically has
been spread on farm iields. A city official told the l\/iilwaukee lournal Sentinel that this practice
has been taking place for 30 years.

125. Tyco suspended all outdoor activities using foam at FTC during the winter months
0f2017-2018.

126. In its July 17, 2018 online update on contaminants migrating from its operations in
northeastern lillisconsin,7 Tyco said PFAS has been"detected in two ditches that run through and

near the AFTC and lead to Green Bay.

 

18 Stanton Street Grounwater Sample Results, June 8, 2018

19 Bergquist, Lee. New evidence of groundwater pollution turning up near Lake Mz'chigan at
Tyco plant in Marz'nez‘te. Milwaukee lournal Sentinel. June 18, 2018.
https://www.j sonline.com/story/news/local/wisconsin/20l 8/0 6/1 8/new-evidence~groundwater-
pollution-turning-up-near~tyco-plant/7 03 13 6002/

23

Case 1.:10-|0‘\7.-00162-WCG Filed_Ol/_31/19 Page 24 0f44 Document 1-1

 

Case 20180\/000277 Document 1 Filed 12»17-2018 Page 24 of43

127 . One of those ditches flows into Green Bay at Runnoe Park near the University of
Wisconsin-Marinette; the other flows to Little River, south of the city.20 Some water samples were
taken near Lalce l\/Iichigan, according to Steve Ales, the DNR’s field operations manager for
remediation and redevelopment

128. On July 19, 2018 the WDHS recommended people in affected areas within the
Marinette City Limits and the Town of Peshtigo to use alternate water that does not contain PFAS
above the U.S. EPA Health Advisory Level of 70 parts per trillion (ppt) for gardens

129. 'l`race amounts of the chemicals have also been detected in Marinette’s municipal
drinking water, according to city and DNR records Defendants’ chemicals are flowing into Lal<;e
l\/lichigan and contaminating the water and aquatic life, including tish.

130. Tyco/Ansul has told the DNR that some samples contain concentrations of 2,000
to 3,000 parts per trillion. Tyco reported that four samples of standing water in ditches at the
company’s fire training facility had concentrations of PFOA or PFOS ranging between 417 and
4,620 parts per trillion. ’l`yco has also said it discovered the compounds at a second location _ in
well samples at its manufacturing plant along the l\/lenominee River, a tributary of Green Bay.21

The Putative Class and Plaintiffs’ Exposure and Damages

131. The highest levels of PFOA and PFOS in groundwater in Wisconsin have been

detected at the Tyco-Ansul Fire Technology Center in Marinette. Reported total concentrations are

as high as 202 ug/l (micrograms per liter) -» 2,800 times higher than the EPA’s I-Iealth Advisory

 

20 Bergquist, Lee. In new sign of troubles1 manufacturer seeks to rid chemicals in ditches that
flow into Green Bay. Milwaukee Journal Sentinel. July 19, 2018.
https://www.j sonline.com/story/news/ZOl 8/07/ 1 9/tyco-unit-johnson-controls-wants-extract-
poliutants/79783 7002/

21 ld.

24

Case 1:19|-c_V_-_00162-WCG _Filed 01/31/19 Page 25 of 44 Document 1-1

 

Case 2018CV000277 Document 1 Fi|ec| 12-'|7»2018 Pege 25 of 43

Level of only 0.07 ug/l for the compounds combined The drinking water wells of dozens of nearby
families have also tested positive for contamination22

132. Plaintift`s and the Putative Class have been injured as a result of consuming water
With elevated levels of PFCs, including PFOA and PFOS.

133. Plaintiffs and the Putative Class have suffered exposure, personal injury,
bioaccumulation of PFCs in their blood which causes known cancers and diseases, property
damage and the diminution of property value as a result of the PFC contamination caused by AFFF,
of the municipal and private water supplies

134. As a result of years of consuming contaminated water, the Plaintiffs and the
Putative Class, as residents cfl\/larinette have been unknowingly exposed for many years to PFCs
at concentrations hazardous to their health through the ingestion of PFOA and PFOS.

135 . The properties of the Piaintiffs and the Putative Class have been damaged as a result
of the presence of PFCs in their homes, their soil, surrounding property and potable water supply.

136. Plaintiffs and the Putative Class seek recovery from all Defendants i`or injuries,
damages and losses suffered by the Plaintiffs, each of whom suffered injuries as a direct and
proximate result of exposure to and consumption of PFC-contaminated water from the municipal
and private drinking water supplies, in an amount to be determined at trial, exclusive of interest,
costs, and attorneys’ fees

Conspiracy
137. Defendants actually knew of the health and environmental hazards which PFOA

and PFOS posed to Plaintiffs and the Class for over 50 years.

 

22 https://eswab.org/wisconsin-to-address-pfoa~pfos-and-other-groundwater-contaminants/

25

 

QWQ}§?.',WQQ_.....E.i..'.§..fi.@.l!.?»1/1.9 PHQ€ 26 Of.44 DOCUm€Ut 1-1

Case 2018CV000277 DOCu ment ’l Filed 12~1 7-201 8 Page 26 Of 43

138.

Beginning in the l970’s and continuing through the date of this Cornplaint,

Defendants formed joint task forces and committees and otherwise colluded for the avowed

purpose of providing information about AFFF-containing PFOA and/or PFOS to the public and to

government agencies, but with the true, unlawful purpose of:

i.

ii.

iii.

139.

or omissions:

ii.

iii.

iv.

140.

Creating a market for AFFF- -containing PFOA and/or PFOS despite knowledge
of the hazards which PFOA and PFOS posed to the groundwater m Wisconsin
and the residents who depend on such water;

Concealing the environmental properties and toxic nature of PFOA and PFOS,
and its impact on Plaintiffs’, the Class and the environment; and

Maximizing profits in a way Defendants knew would require them to
contaminate Plaintiffs’ drinking water and poison their bodies.

Defendants carried out their conspiracy by one or more of the following overt acts

lntentionally representing to the DOD, USAF EPA and the public that AFFF-
containing PFOA and/or PFOS was safe and did not pose an environmental or
human health risk;

Concealing the dangers of PFOA and PFOS (including toxicological
information on the dangers of the chemicals to living organisms, adverse fate
and transport characteristics and the propensity of PFOA and PFOS to
contaminate groundwater) from the government and the public by, among other

‘ means, repeatedly requesting that information about_the dangers and health

effects of PFOA and PFOS be suppressed and not otherwise published and by
downplaying any adverse findings relating to PFOA and PFOS;

Concealing the dangers of AFFF~containing PFOA and/or PFOS from end
users, sensitive receptors, public water suppliers, and the users and consumers
of groundwater;

Using their consideration resources to fight PFOA and PFOS regulation; and

Collectively deciding to use AFFF~containing PFOA and/or PFOS rather than
other safer surfactants, because it was the most profitable surfactant for
Defendants to use.

As a direct and proximate result of the Der`endants’ above described conspiracy,

' PFOA and PFOS, at all times relevant to this litigation has:

26

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 27 of 44 Document 1-1

 

 

Case 201SCVOOO277 Document'l Filed 12-17-2018 Page 27 of 43

vi. Posed and continues to posea health threat to Plaintiffs and the Class because
it has bioaccumulated in their bodies;

vii. Will require testing and monitoring of Plaintiffs’ health for known adverse
health effects of PFOA and PFOS;

viii. Contaminated Plaintiffs’ property, soil and groundwater, for those with private
water wells; ~

ix. Will require remediation of PFOA and PFOS contaminated groundwater for
those property owners who utilize a private water wells, or, where remediation
of the groundwater is irnpractical, installation of a system to filter out PFOA
and PFOS or procurement of water from alternative sources; and

x. Dirninished, and will continue to diminish the values of Plaintiffs and the Class’
properties due to past, actual, impending or threatened contamination

CLASS ACTION ALLEGATIONS
l4l. Plaintiffs incorporate the foregoing paragraphs as though the same were forth at
length herein
142. Plaintiffs bring this action as a class action on their own behalf and on behalf of all
other persons similarly situated as members of the proposed subclasses and seek to certify and
maintain it as a class action under Rule 803.08 of the Rules of Civil Procedure, subject to
amendment and additional discovery as follows: l
a. Medical Monitoring Class: lndividual residents of the State of Wisconsin who

have ingested PFAS~ contaminated water from their municipal water supplier or from a private

wellin or around Marinetteéountycomrnunities and who havesuffered accumulation of PFASin " '

their bodies as demonstrated by blood serum tests or documentation of an increased opportunity

for exposure

b. Propel_~_ty Damage Class: Individual residents of the State of Wisconsin who own
real property in Marinette County whose private water wells have been contaminated with PFAS.

This class can be readily ascertained by Census data, property records, and county records

27

_ …(|Jasle_Ul,_:l_lllQ_-_'lc\./m-OOlG2-WCG Filed_Ol/31/19 Page 28 of44 Document 1-1

 

Case 2018CV000277 Document1 Filed 12-1 7-2018 Page 28 of43

143. Plaintiffs are members of the proposed Sub-Classes they seek to represent This
action satisiies the numerosity, commonality, typicality, adequacy, predominance, and superiority
requirements of those provisions

144. Excluded from the Class are:

xi. Defendants, including any entity or division in which Defendants have a
controlling interest, along with their legal representative, employees, officers,

directors, assigns, heirs, successors, and wholly or partly owned subsidiaries or
aftiliates;

xii. The Judge to whom this case is assigned,` the ludge"s staff, and the Judge’s
immediate family;

xiii. Any class counsel or their immediate family members; and

xiv. All governmental entities

145. Plaintifi`s reserve the right to amend the Class definition if discovery and further
investigation reveal that any Class should be expanded, divided into additional subclasses, or
modified in any other way.

Num erosity and Ascertainability

146. This action meets the numerosity requirement of Rules of Civil Procedure
803.08(1)(a) given that the number of impacted individuals in l\/Iarinette County and property
owners, upon information and belief, has reached the thousands, making individual joinder of class
members’ respective claims impracticable While the exact number of class members is not yet
known, a precise number can be ascertained from U.S. Federal Census records, the State of
Wisconsin, and the public records of the municipal entities, and through other appropriate
discovery The resolution of the claims of the class members in a single action will provide
substantial benefits to all parties and the Court. lt is expected that the class members will number

in the tens of thousands

28

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 29 of 44 Document 1-1

 

Ca$e 2018CV000277 DOcument 'l Fi\ed 1247-2018 Page 29 Of 43

147 . Finally, Class members can be notified of the pendency of this action by Court-

approved notice methods
Typicality

148. Pursu.ant to Rules of Civil Procedure 803.08(1)(0), Plaintiffs’ claims are typical of
the claims of class members and arise from the sarno course of conduct by Defendants. Plaintifi`s’
persons and real property, like all Class l\/lembers, have been damaged by Defendants’ misconduct
in that they have incurred damages and losses related to the introduction of PFOA, PFOS, and
other PFCs into the municipal Water supplies as well as private wells in the area, causing personal
injury and property damages

149. Furthennore, the factual bases of Defendants’ actions and misconduct are common
to all Class Members and represent a common thread of misconduct resulting in corrunon injury
to all Class Mernbers. The relief Plaintiffs seek is typical of the relief sought for absent Class
Members.

Adequacy of Representation

150. Plaintiffs Will serve as fair and adequate class representatives as their interests, as
well as the interests of their counsel, do not conflict with the interest of other members of the class
they seek to represent Rules of Civil Procedure 803.08(1)(d).

151§ 'Further,'l¢'§laintiffshave retained counsel competent and well experienced in class
action and environmental tort litigation

152. Plaintiffs and their counsel are committed to vigorously prosecuting this action on
behalf of the Class and have the financial resources to do so. Neither the Plaintiffs nor their counsel

have interests adverse to the Class.

29

Case 1:19-cv-00162-WCG Filed 01/31/19 Page 30 of 44 Document 1-1 .

 

Case 2018CV000277 Documentt Fiied 12-17-2018 Page 30 of 43

Predominance of Common lssues
153. There are numerous questions of law and fact common to Plaintiffs and Class
l\/lembers that predominate over any question affecting only individual Class l\/lembers. Rules of
Civil Procedure 803.08(1)(b). The answers to these common questions will advance resolution of
the litigation as to all Class Members. Common legal and factual issues include:

i. Whether Defendants engaged in the conduct alleged herein.

ii. Whether Defendants knew or should have known that exposure to PFOA and PFOS
could increase health risks.

iii. Whether Defendants knew or should have known that their manufacture of PFAS and
AFFF containing PFOA and PFOS was unreasonably dangerous

iv. Whether Det`endants knew or should have known that their AFFF contained persistent
stable and mobile chemicals that were likely to contaminate groundwater water
supplies

v. Whether Defendants failed to sufficiently warn of the potential for harm that resulted
from use and testing of their products

vi. Whether Defendants became aware of health and environmental harm caused by PFOA
and PFOS and failed to warn users and Plaintiffs and the Class of same. '

vii. The extent to which Defendants knew about the PFOA and PFOS contamination in the
water in Marinette County.

viii. The extent to which Defendants knew about the PFOA and PFOS contamination in the
water supply systems in l\/Iarinette County.
ix. The extent to which Defendants knew about the PFOA and PFOS contamination in the
water supplied to private wells of residents in Marinette County,

x. Whether the Defendants owed a duty to the Plaintiffs and the Class to refrain from the
actions that caused the contamination of the drinking water with PFOA and PFOS.

xi. Whether Defendants made unlawful and misleading representations or material
omissions with respect to the health impacts of PFOA and PFOS.

xii. For the l\/ledical Monitoring Class, Whether Plaintiffs and Class Members were exposed
to water containing elevated levels of PFOA and PFOS while living in Marinctte
County.

xiii. For the Property Damage Class, whether the PFOA and PFOS contamination caused
' and continues to causes

30

_Case"_l_:19|-cv_-_QOl€2-WCG l|:i|e_d 0_1/31/19 Page 31 of 44 Document 1-1

 

Case 201BCV000277 Document'| Filed '|2-17~2018 Page 31 01‘43

(1) A continuous invasion of the property rights of the Plaintiffs and Class such
that the property values within l\/larinette County and/or continue to decline in
value following the disclosure of the PPOA contamination; and

(2) 'I-Iave substantially interfered with Plaintiffs’ and the Class’ use and enjoyment
of their property

Xiv. Whether Plaintiffs and Class l\/lembers are entitled to damages and other monetary

relief and other equitable relief, including but not limited to punitive damages, and if
so, in what amountl

xv. Whether the members of the Classes and Subclasses have sustained damages and the
proper measure of damages

xvi. Whether Manufacuuing Defendants are strictly liable to Plaintiffs and the Class for
their actions

xvii. Whether Defendants are liable to Plaintiffs and the Class for their actions
Superiority

154. The class action mechanism is superior to any other available means of the fair

and efficient adjudication of this case. Rules of Civil Procedure 803.08(2)(0). Given the great
number of individuals in Marinette County impacted by Defendants’ conduct, it is impracticable
for Plaintiffs and the Class to individually litigate their respective claims due to the risk of
inconsistent or contradictory judgments generating increased delays and expense, and wasting
judicial resources No unusual difficulties are likely to be encountered in the management of this
class action. Therefore, the class action mechanism presents considerably less management
' changes ala passages era¢ienbyera sngissajaai¢ssssnnaa the¢satpahesave average '
of a single court

CAUSES OF AC'I`ION
AS AND FOR A FIRST CAUSE OF ACTION: NEGLIGENCE

155. Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the

preceding paragraphs as if fully restated herein

156. This cause of action is brought pursuant to Wisoonsin law.

31

CaS€ .._1.?.}§?.'.9.¥:991GZ'WCG. ._.Ei.'.ed9..1.../.3;./;9...__...E.aae...3.;._._91‘..._44 . Documem 1-1

 

Case 2018CV000277 Dooument 1 Filed 12-'1 7-2018 Page 32 Of 43

157. _Defendants failed to employ reasonable care which a reasonably prudent person
should use under the circumstances by transporting manufacturing consuming, using, utilizing,
storing, handling and/or disposing of toxic substances, including but not limited to PFOA and
PFOS, in a way permitting its release into the soil and groundwater.

158. The contamination of the groundwater supply was a foreseeable consequence of
Defendants’ actions at the AFTC and Plants utilizing PFAS, including but not limited to PFOS
and PFOA.

159. Defendants owed Plaintiffs a cognizable duty to exercise reasonable care in the
transporting testing, manufacturing consuming using, utilizing storing, handling and/or
disposing of toxic substances, including but not limited to PFOA and PFOS.

160. Upon learning of a release of toxic substances, including but not limited to PFOA
and PFOS, Defendants owed Plaintiffs a duty to act reasonably to remediate, contain, and eliminate
the release before it contaminated and reached Plaintiffs’ well.

161. Defendants breached that duty by failing to act reasonably in the transporting
manufacturing7 consuming using, utilizing, storing, handling and/or disposing of toxic substances
including but not limited to PFOA and PFOS.

162. Defendants failed to take reasonable, adequate and sufficient steps or action to
eliminate, correct or remedy a release of PFOA and PFOS after it occurred

163. Upon learning of a release of toxic substances, including but not limited to PFOA
and PFOS, Defendants owed Plaintiffs a duty to timely notify Plaintiffs that the aforementioned

release in the vicinity of Defendants’ properties had occurred

32

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 33 of 44 'Document 1-1

 

Case 2018§\/000277 Document 'l Filed 1247-2018 Page 33 of 43

164. Defendants breached that duty by failing to timely notify Plaintiffs of any releases
of toxic substances, including but not limited to PFOA and PFOS, into the environment in the
vicinity of the Defendants’ properties, and consequently, in the vicinity of Plaintiffs’ well.

165. Defendants negligently breached their duties to Plaintiffs to ensure that their
transporting manufacturing consuming, using, utilizing, storing, handling and/or disposing of
toxic substances, including but not limited to PFOA and PFOS, Was carried out in a safe and
sufficiently secure manner so as to prevent the release of toxic substances, including but not limited
to PFOA and PFOS, into the environment surrounding their facilities, and consequently, Plaintiffs’
Well.

166. Defendants’ breach of their duties were the direct, sole and proximate cause of
Plaintiffs’ damages and imminent, substantial and impending harm to Plaintiffs’ well.

167. As direct result of the foregoing Plaintiffs seek compensatory damages in a sum to
be determined by a jury at the time of trial. Upon information and belief, said amount exceeds the
jurisdictional limits of the lower courts

AS AND FOR A SECOND CAUSE OF ACTION:
TRESPASS

i68. Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the
,,,pr¢,¢¢dias paragraphs ss if felt restated herein , , ,

169. This cause of action is brought pursuant to the laws of Wisconsin.

17 0. Defendant Tyco/Ansul, as described above, is an owner of real property With the
right of possession

171. Defendants manufacture and use their products in researching and training
exercises in the site with knowledge that large quantities of toxic PFOA and PFOS would

contaminate the air, soil and groundwater.

33

up §ase 119CV00162W§G Fl|edOl/31/19 Page 34 of 44 Document 1-1

 

Case 20180\/000277 Document 1 Filed 12-'17-201 8 Page 34 of 43

1172. Defendants have been using AFFF for researching and training activities, allowing
PFOS and PFOA to travel to the surrounding groundwater, causing contaminations of various
private wells, including Plaintiffs’, in various locations, in varying amounts at various times

173. Defendants, as owners and operators of the Facility that utilized PFOA, owed
Plaintiffs a cognizable duty to exercise reasonable care to ensure that toxic substances at the
Facility were disposed of reasonably and properly so as not to discharge hazardous or toxic
substances, including PFOA, into the environment

174. At all times relevant to the present cause of action, Defendants had exclusive
control over the Facility which, through acts and/or omissions by Defendants in the handling
and/or disposal of material contaminated with PFOA and other chemicals, resulted in the
contamination of the water supply relied upon by Plaintiffs at all relevant times.

175. At the time the above-described, affirmative, voluntary, and intentional acts were
performed by Defendants, Defendants had good reason to know or expect that large quantities of
PFOA Would and/or could be introduced into the persons and property of Plaintiffs.

176. The above~described affirmative voluntary, and intentional acts were performed
with the willful intent to cause PFOA to be disbursed onto the land.

177. Defendants’ negligent reckless, willful, and/or wanton actions and/or intentional
failures to act caused an mil<nown quantity of PFOA to be released into the drinking water for the
Plaintiffs.

178. Defendants' willful, wanton and intentional failure to act and/or their affirmative
choices of actions and following courses of actions have caused PFOA to enter and trespass upon`
the land and realty of the Plaintiffs and cause an injury to their possession and/or right of

possession

'34

§ase 1:19-cV-00162-W§G Filed 01/31/19 Page 35 of 44 Document 1-1

 

Case 2018CV000277 Documeut 1 Filed 12-17»20t 8 Page 35 of 43

179. Plaintiffs have not consented and do not consent to the trespass and contamination
alleged herein. Defendants knew or reasonably should have known that the Plaintiffs did not and
do not consent to this trespass

180. These voluntary actions resulted in the immediate and continued trespass, injury
and damage to Plainti’r`fs, their property and their right of possession of their property

181. Further, Defendauts’ actions in introducing unknown quantities of PFOA into the
drinking water of l\/larinette County and, consequently, the persons and property ofPlaintiffs were
done with actual malice, and in Wanton, Willful and/or recl_dess disregard for Plaintiffs’ rights,
health, and property

182. Additionally, and/or alternatively, Defendants’ decisions to delay and the resulting
delay in taking any affirmative action to eliminate, correct, and/or remedy the PFOA release and
contamination after having knowledge and notice of said contamination were done with actual
malice, and in wanton, willful and/or reckless disregard for the rights, health, and property of
Plaintiffs.

183. Acccrdingly, Plaintiffs seek general damages from Defendants, in an amount to be
determined at trial, directly resulting from their injuries in a sufficient amount to compensate them

for the injuries and losses and to restore Plaintiffs to their original position, including but not

 

' measure the differencebeiweén the*ea'rrentvalae arthur property aaa'such value~irrhe~haan had ' f

not been done, the cost of repair or restoration, the value of the use of the continuous trespass,
injury to persons which includes but is not limited to pain and suffering and the need for medical
monitoring and direct, consequential, and nominal damages ilowing from the trespass which are

the natural and proximate result of Dei`endants’ conduct in an amount to be proved at trial.

35

CaSe 1:lQ-cV-00162-WCG Filed 01/31/19 Page 36 of 44 Document 1-1

Case 201SCV000277 Document 1 Filed 12-17~2018 Page 36 of 43

AS AND FOR A THIRD CAUSE OF ACTION:
ABNORMALLY DANGEROUS ACTIVITY
AND ABSOLUTE AND STRICT LIABILITY

184. Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the
preceding paragraphs as if fully restated herein

185. Defendants’ manufacturing operational, and disposal practices as it related to
material contaminated with PFOA and/or other ultra-hazardous toxins was negligent reckless,
and/or intentional and constituted an ultra-hazardous or abnormally dangerous activity for Which
I)efendants are strictly liable.

186. The Defendants manufacture, use, mishandling, and disposal of material that
contained PFOA was inappropriate, given PFOA’s toxicity and danger to human health, at the
Facility due to the Facility’s proximity to the sources of drinking water (both municipal and private
wells).

187 . As a result, Defendants allowed or caused these ultra-hazardous and abnormally
dangerous substances to leach into the land and ground water surrounding the Facility, including
the potable water supply relied upon by Plaintiffs.

188. Further, Defendants’ contamination of the potable water supply with PFOA creates
the likelihood for personal injury and property damage to individuals who use and rely upon the
Water.

189. Defendants manufacture, use, rnishandling, and disposal of PFOA and their
reckless disregard for the consequences of their actions caused the existence of a high degree of
harm to both the Plaintiffs and their property Given the nature of PFOA, the likelihood of this

harm was great

36

CaselchvOOlGZWCG lFi|eld 0'1/31/19 Page 37 of 44 Document 1-1

 

CaSe 2018CV000277 Document 1 F'l|ed 12-‘17~2018 Page 37 01°43

190. The risk of such activities outweighs any value associated with the same. As the
result of the said ultra-hazardous or abnormally dangerous activities, Plaintiffs have suffered
damages and imminent, substantial, and impeding harm to their health, their families, to the value
of their home and property, and Plaintiffs have expended or will be forced to expend significant
resources to safeguard their health and their property, obtain monitoring testing, remediating
services or equipment as well as health monitoring indefinitely for years and decades into the
future

l9l. Defendants are strictly liable in tort for personal injury and property damage
sustained by Plaintiffs.

192. Accordingly, Plaintiffs seek general damages from Del"endants, in an amount to be
determined at trial, directly resulting from the their injuries in a sufficient amount to compensate
them for the injuries and losses and to restore Plaintiffs to their original position, including, but
not limited to the difference between the current value of their property and such value if the harm
had not been done, the cost of repair or restoration, the value of the use of the continuous trespass,
injury to persons, including medical monitoring, and direct, consequential, and nominal damages
flowing from the nuisance and trespass which are the natural and proximate result of Defendants’
conduct in an amount to be proved at trial.

j ' AS'AND FOR A'FOURTH 'CAUSE'OF ACTION:
PRIVATE NUISANCE

193. Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the
preceding paragraphs as if fully restated herein

194. This cause of action is brought pursuant to Wisconsin law.

195. Defendants’ reckless, intentional and unreasonable, abnormally dangerous, and/or

negligent acts and omissions, as alleged above, resulted in the discharge ofPFCs, including PFOA,

37

.._.,.(.§F'i$.‘?_ii..l?'..@....\./:Q.Q.l.€Z'V\/CG .F.l'€d..Ql/$l/lQ..._PaQ€ 38 Of,44 DOCument 1-1

ease 201 eCV000277 Document 1 Filed 1247-2018 Page ss of 43

into the environment, contaminating the municipal and private wells from which the Plaintiffs
obtained their drinking water.

196. The discharge of PFOA into the environment resulted in the contamination of the
Plainti'f`fs’ groundwater and water supply with hazardous levels of PFOA. v

197. The contamination of the groundwater and water supply has prevented and
continues to prevent Plaintiffs from consuming or using the water at their property or residence
and constitutes a substantial interference with the right of Plaintiffs and their property

198. The inability to use potable drinking water at their residences has caused the
Plaintiffs significant inconvenience and expense

199. By reason of the foregoing, Defendants are liable to Plaintiffs for the damages that
they have suffered as a result of Defendants’ actions, the amount of which will be determinedat
trial, plus reasonable attorneys’ fees and costs.

200.. A;ccordingly, Plaintiff`s seek general damages from Defendants, in an amount to be
determined at trial, directly resulting from the their injuries in a sufficient amount to compensate
them for the injuries and losses and to restore Plaintif`f`s to their original position, including, but
not limited to the difference between the current value of their property and such value if the harm
had not been done, the cost of repair or restoration, the value of` the use of the continuous trespass,
injury to persons, including the needy for medical monitoring, and direct, consequential, and
nominal damages flowing from the nuisance and trespass Which are the natural and proximate
result of Defendants’ conduct in an amount to be proved at trial.

AS AND FOR A FIFTH CAUSE OF ACTION:
PRODUCTS LIABILITY - FAILURE TO WARN

201. Plaintiff`s hereby repeat, reallege, and reiterate each and every allegation in the

preceding paragraphs as if fully restated herein.

38

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 39 of 44 Document 1-1

 

Case 2018CV000277 DOCumeni l Filed 12-17-201 8 Page 39 Of 43

202. This cause of action is brought pursuant to Wisconsin law.

203. Defendants knew or should have known that exposure to PFCs including PFOA,
and PFOS was hazardous to the environment and to human health

204. Defendants knew or should have known that the manner in which they were
manufacnmng and testing AFFF, containing PFCS, was hazardous to human health and the
environment

205. Defendants knew or should have known that the manner in which they were
manufacturing AFFF containing PFCs would result in the contamination of environment
Groundwater, the municipal and private water supplies in l\/larinette County as a result of its
proximity

206. Def`endants had the duty to warn of the hazards associated with AFFF entering and
poisoning the environment and groundwater because they knew of the dangerous, hazardous and
toxic properties of the.AFFF containing PFCs.

207. Def`endants failed to provide sufficient warning that the use, testing and storage of
Def`endants’ product would cause the product to be released into the environment and cause the
contamination of the environment, groundwater, and-drinking water, with PFOA and PFOS. l

208. Further, this contamination led to the exposure and bioaccurnulation of PFOA and
' PFO'S of the Plaintiffs"and the Class"and'increased their risk of 'developing*numerousdiseases as
more fully set forth above. n

209. Defendants’ breach of their duty to timely notify the Plaintiffs’ commimity and act
reasonably in warning of the presence of PFOA and PFOS in AFFF, Plaintiffs and the Class were

forestalled from undertaking effective and immediate remedial measures, and Plaintif`fs and the

39

C&S€ 119CV00162WCG l__|_:__i_|_ed“01/31/19 Page 40 of 44 Document 1-1

 

Ca$e 2018CV000277 Documen’c 'l Filed 12~17~2018 Page 40 Of 43

Class have expended and/or will be forced to expend significant resources to test, monitor, and
remediate the effects of Det`endants’ negligence for many years.

210. Adequate precautions, instructions and warnings could have reduced or avoided
these foreseeable risks of harm to Plaintiffs and the Class and their properties

21 i. I-Iad Defendants provided adequate warnings, Plaiiitiffs and the Class could have
taken measures to avoid or lessen their exposure

212. I-Iad Defendants provided adequate warnings to sensitive receptors, like those
consuming water near its facilities, steps could have been taken to reduce or prevent the release of
PFOA and PFOS into the environment, groundwater, and Plaintit`fs’ drinking water.

213. Defendants’ failure to warn was a direct and proximate cause of the environmental
and health impacts from PFOA and PFOS that came from the use, storage and disposal of AFFF
at Defendants’ facilities

214. l As such, Defendants’ failure to provide adequate'and sufficient warnings for the
AFFF that they manufactured, marketed, and sold renders the AFFF a defective product

215. As a result of Defendants’ conduct and the resulting contamination1 the value and
marketability of the property of the Plaintiffs’ and Property Darnage Class has been and will
continue to be diminished Plaintiffs and the Class have suffered the need for and the cost of
remediation of their properties and or mitigation systems for those properties, and the cost of
alterative water. y

216. As a result of the contamination Plaintiffs and the Class have lost use and
enjoyment of their properties and have suffered annoyance and discomfort, inconvenience and

annoyance as a consequence of the contamination of their properties by Defendants.

40

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 41 of 44 Document 1-1

 

 

Case 2018CV000277 DOcument 'l Filed 1247-2018 Page 41 Of 43

217. As a result of Defendants’ conduct and the resulting contarnination, the Plaintiffs
and the Classes have been injured in that their exposure to PFOS, PFOA, and potentially other
toxic substances has caused them to develop illnesses associated with this exposure as more fully

described and/or significantly increased their risk of developing those illnesses.

PUNITIVE DAMAGES

 

218. Plaintiffs hereby repeat, reallege, and reiterate each and every allegation in the
preceding paragraphs as if fully restated herein.

219. Upon information and belief, Defendants engaged in willful, wanton, malicious,
and or/reckless conduct that caused the foregoing injuries, property damage, nuisances, and
trespasses upon the persons and properties of Plaintiffs, disregarding their protected rights

220. Defendants’ willful, wanton, malicious, and/or reckless conduct includes but is not
limited to Defendants’ failure to take all reasonable measures to ensure PFOA~containing materials
would be effectively disposed of and not discharged into the surrounding environment and
groundwater supplies

221. Defendants have caused great harm to the property and water supplies of Plaintit`i`s
and demonstrated an outrageous conscious disregard for their safety with implied malice,
warranties as,,iersstisesfrsstvt dresser ,,

222. Det`endants committed each of the above-described acts and omission sknowingly,
willfully, and with oppression, fraud and/or malice, in conscious disregard of the probable
dangerous consequences of that conduct and its reasonably foreseeable impacts on public health
and welfare Therefore, Plaintiffs request an award of punitive damages in an amount enough to

punish the Defendants and that fairly reflects the aggravating circmnstances alleged herein.

41

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 42 of 44 Document 1-1

 

Case 20180V000277 Document 'l Filed 12~17~20'18 Page 42 of 43

Defendants are strictly, jointly and severely liable for all such damages, and Plaintiffs are entitled
to recover all such damages and other relief as set forth below.
PRAYER FOR RELIEF
WIER.EFORE, the Plaintiffs demand judgment against Defendants, and each of them,
jointly and severally, and request the following relief from the Court:
A. a declaration that Defendants acted with negligence, gross negligence, and/or
willful, wanton, and careless disregard for the health, safety, and property of Plaintiffs.
B. An award of damages sufficient to establish a medical monitoring protocol for
Plaintiffs and the Putative Class.
C. An award of damages for all harmful health impacts suffered by Plaintiffs and the
Putative Class, caused by PFOA/S exposure
D.l An award to Plaintiffs of general, oompensatory, exemplary, consequential,
nominal, and punitive damages;
E. An order for an award of attorney fees and costs, as provided by law;
F. An award of pre-j udgment and post-judgment interest as provided by law, and

G. An order for all such other relief the Couit deems just and proper.
7 JURY DEMAND

Plaintiffs demand a trial by jury of any and all issues in this matter.

December 17, 2018
Respectfully submitted,
CRUEGER DICKINSON LLC
By: s/Charles J. Crueger
Charles J. Crueger, Esq. (SBN: 1029825)
Erin K. Dickinson, Esq. (SBN: 1036707)

Krista K. Baisch, Esq. (SBN: 1050272)
Benjamin A. Kaplan, Esq. (SBN: 1082802)

42

Case 1:19-cV-00162-WCG Filed 01/31/19 Page 43 of 44 Document 1-1

 

Case 2018CV000277 Document 1 Filed 12~17~2018 Page 43 of 43

4532 N. Oal<land Ave.
Whitef`lsh Bay, WI 53211
(414) 210-3868
cjc@cruegerdickinson.corn
ekd@cruegerdickinson.com
kkb@cruegerdickinson.com
bak@cruegerdickinson.corn

NAPOLI SHKOLNIK PLLC

Hunter Shk_olnik, Esq. (SBN: 1116121)
Paul J. Napoli, Esq. (PHVforthcoming)
Tate J. Kunkle, Esq. (PHVj?)rthcomz‘ng)
Patrick J. Lanciotti, Esq. (PHVforthcoming)
360 Lexingtoa Ave., 11th rier

New Yorl<, NY, 10017

(212) 397-1000

hunter@napolilavv.com
pnapoli@napolilaw.com
tkunkle@napolilaw.com
planciotti@napolilavv.com

Aitorneysfor Plczinti/j‘fs' and Pu!ative Classes

43

CaSellQCVOOl@ZV\/CG _,Fi_|€d _01/31/19 P&Q€ 44 Of 44 DOCument 1-1

